USDC IN/ND case 2:20-cv-00160-PPS-JPK document 28 filed 08/10/20 page 1 of 9


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

CINTAS CORPORATION,                              )
                                                 )
       Plaintiff and Counter-Defendant,          )
                                                 )
              vs.                                )      2:20CV160-PPS/JPK
                                                 )
JUPITER ALUMINUM CORPORATION,                    )
                                                 )
       Defendant and Counterclaimant.            )

                                OPINION AND ORDER

       Between 2008 and 2019, Cintas Corporation provided rental uniforms to Jupiter

Aluminum Corporation, both for Jupiter’s Hammond facility and other locations. The

relationship has ended badly with each side hurling accusations back and forth

resulting in a complaint by Cintas, a counterclaim by Jupiter, and a counterclaim-to-the-

counterclaim by Cintas. Jupiter now seeks the dismissal of some of Cintas’s claims.

       Cintas’s complaint contains four counts, all pertaining to its provision of goods

and services to Jupiter’s Hammond plant. Count I is a claim for breach of contract.

Counts II and III are quantum meruit claims, one alleging a contract implied-in-fact and

the other a contract implied-in-law. Count IV presents a demand to submit the parties’

dispute to arbitration. Jupiter seeks the dismissal of Counts II, III and IV, which would

pare Cintas’s pleading down to a breach of contract claim.

Can Quantum Meruit Claims Co-Exist with Breach of Contract?

       Jupiter first contends that Cintas cannot bring quantum meruit claims “where an

express written contract is alleged to govern identical subject matter.” [DE 12 at 4.]
USDC IN/ND case 2:20-cv-00160-PPS-JPK document 28 filed 08/10/20 page 2 of 9


Jupiter’s argument is correct in certain circumstances, but not here, and at least not now

on a motion to dismiss. Jupiter relies principally on my decision in CoMentis, Inc. v.

Purdue Research Foundation, 765 F.Supp.2d 1092 (N.D.Ind. 2011). There I noted that “[a]s

a general matter, a party may plead breach of an express contract, breach of an implied

contract, and promissory estoppel in the alternative, even though the claims are

inconsistent” but that “a claim for breach of an implied contract may not proceed in the

alternative where the parties have an express contract that covers the same subject

matter.” Id. at 1098. I ultimately concluded that Co-Mentis’s unjust enrichment claim

had to be dismissed because “where an express contract governs the parties’ behavior, a

claim for unjust enrichment is not cognizable.” Id. at 1102. But the clincher in that case

was the fact that the parties were “unquestionably bound by an enforceable express

contract governing the parties’ relationship.” Id.

       In this case, by contrast, the pleadings demonstrate that the parties do not

“unquestionably agree” to the existence of an express contract governing their

relationship. Although both parties acknowledge that in February 2008 they entered

into a Flame Resistant Garment Service Agreement [DE 1 at ¶9; DE 14 at ¶13], the

ultimate duration of that agreement appears to be in dispute. Cintas’s complaint

alleges that on July 8, 2013, “Jupiter sent a letter to Cintas claiming that it was cancelling

the Agreement.” [DE 5 at ¶24.] Nonetheless, Cintas alleges that the parties continued

thereafter to provide, receive and pay for flame resistant garment services. [Id. at ¶¶25-

27.] Despite Jupiter’s earlier cancellation letter, according to the complaint, “Jupiter


                                              2
USDC IN/ND case 2:20-cv-00160-PPS-JPK document 28 filed 08/10/20 page 3 of 9


notified Cintas on October 21, 2019 that Jupiter would be receiving new garment rental

service effective October 25, 2019,” and “[o]n November 7, 2019, Jupiter notified Cintas

that it was terminating Cintas’s services effective immediately.” [Id. at ¶30.] These

allegations explain Cintas’s interest in quantum meruit as a basis for relief if the parties’

agreement is ultimately found not to have remained in force throughout their business

relationship.

       The uncertainty is also reflected in Jupiter’s pleadings. In its answer, Jupiter

denies that the original February 4, 2008 Service Agreement was a valid and enforceable

contract. [DE 13 at ¶13, ¶¶52-54.] As its Third Affirmative Defense, Jupiter contends

that “the Agreement was terminated in 2013 and/or otherwise expired before 2015.”

[Id. at 16.] In Count I of its counterclaim, Jupiter alleges that it “terminated the

Hammond Agreement for cause on or about October 21, 2019,” but that “[i]n the

alternative, Jupiter terminated the Hammond Agreement on or about July 8, 2013.” [DE

14 at ¶96, ¶97.]

       In this factual setting in which the existence of a valid express contract governing

the parties’ relationship is disputed, and especially at this early stage of the litigation,

claims in the alternative for breach of contract and quantum meruit must be permitted.

Recovery for any particular damages (or period of damages) must be based on breach

of contract if there existed (at that time) an enforceable contract controlling the rights of

the parties. But if the parties’ business interaction continued at times without a

governing express contract, quantum meruit may be an appropriate remedy.


                                              3
USDC IN/ND case 2:20-cv-00160-PPS-JPK document 28 filed 08/10/20 page 4 of 9


       This conclusion is consonant with the principles of Fed.R.Civ.P. 8(d)(3), which

permits a party to “state as many separate claims or defenses as it has, regardless of

consistency.” Applying this concept to claims like those before me, one court has said:

“Although plaintiff would not be able to recover under its quasi-contract claims if there

was in fact a contract governing its relationship with defendant, it is free to plead such

alternative theories at this stage of the litigation.” Diamond Center, Inc. v. Leslie’s Jewelry

Mfg. Corp., 562 F.Supp.2d 1009, 1017 (W.D.Wisc. 2008) (allowing unjust enrichment and

promissory estoppel claims along with a claim for breach of contract). Many other

courts agree, including the Seventh Circuit: “A party is allowed to plead breach of

contract, or if the court finds no contract was formed to plead for quasi-contractual

relief in the alternative.” Cromeens, Holloman, Sibert, Inc. v. AB Volvo, 349 F.3d 376, 397

(7th Cir. 2003). See also Santangelo v. Comcast Corporation, 162 F.Supp.3d 691, 702 (N.D. Ill.

2016) (same); In re Fluidmaster, Inc., 149 F.Supp.3d 940, 963 (N.D.Ill. 2016) (same). These

cases support my conclusion that Cintas’s quantum meruit claims are not subject to

dismissal at this juncture.

Waiver of Demand for Arbitration

       Count IV of the complaint is a bit perplexing. It invokes paragraph 10 of the

Service Agreement which contains an arbitration clause. [DE 5 at¶90]. Count IV first

pleads that “[a]s an alternative remedy, Cintas requests an order of the Court ordering

Jupiter to arbitrate the parties’ dispute,” but also “[a]lternatively, Cintas requests a

Court order finding that Jupiter has waived the arbitration clause and that Cintas may


                                               4
USDC IN/ND case 2:20-cv-00160-PPS-JPK document 28 filed 08/10/20 page 5 of 9


proceed against Jupiter in this proceeding.” [Id. at ¶¶91, 92.] Cintas’s approach in

Count IV takes pleading in the alternative to a whole new level.

       But setting the confusion of Count IV aside, it has to be dismissed because Cintas

has waived any right to demand arbitration by filing its claims for relief on the merits in

a judicial forum. [DE 12 at 6.] “A party may waive a contractual right to arbitrate

expressly or implicitly.” Halim v. Great Gatsby’s Auction Gallery, Inc., 516 F.3d 557, 562

(7th Cir. 2008). Whether or not a party has implicitly waived arbitration requires a

determination whether the party has acted consistently with the right to arbitrate, based

on consideration of all the circumstances. Id. Tucking an equivocal invocation of

arbitration in the last of four causes of action is at best a weak assertion of Cintas’s right

to arbitrate. And in its opposition to Jupiter’s motion, Cintas has not substantively

responded to the arbitration waiver argument, other than to summarily assert in its

introductory paragraph that it has not waived its right. [DE 20 at 1.]

       Another indication that Cintas is abandoning any demand concerning arbitration

with Jupiter is that the parties’ separate agreement relating to another location (Beech

Bottom, West Virginia) also contains an arbitration clause but in its counterclaim-to-the-

counterclaim based on that agreement, Cintas has omitted any arbitration demand. [DE

14-2 at 2.] All these circumstances together lead me to conclude that Cintas has decided

to forgo any effort to compel arbitration against Jupiter. Considering the motion to

dismiss Count IV to be unopposed, I will grant it.




                                              5
USDC IN/ND case 2:20-cv-00160-PPS-JPK document 28 filed 08/10/20 page 6 of 9


Attorney’s Fees and Costs of Collection

       Jupiter asks me to strike from Cintas’s complaint the prayer for “its costs and

expenses laid out and expended herein, including its attorneys fees and costs of

collection.” [DE 5 at 9; DE 12 at 8.] Jupiter invokes my authority under Fed.R.Civ.P.

12(f) to “strike from a pleading...any redundant, immaterial, impertinent, or scandalous

matter” and cites cases striking a request for attorney’s fees where there is no legal basis

for such an award. [DE at 12 at 8.] Apparently assuming success as to the dismissal of

the quantum meruit claims, Jupiter only addresses the unavailability of attorney’s fees

on Cintas’s breach of contract claim.

       In response, Cintas doesn’t dispute that none of its claims directly supports an

award of attorney’s fees, but cites Indiana common law recognizing an exception to the

American rule and permitting an award of attorney’s fees imposed for an opponent’s

“obdurate behavior.” [DE 20 at 6, quoting State Bd. of Tax Com’rs. v. Town of St. John, 751

N.E.2d 657, 658 (Ind. 2001).] As Cintas notes, this Indiana Supreme Court holding was

codified in Indiana Code §34-52-1-1. [DE 20 at 6.] I have previously addressed a similar

argument and dismissed a claim for attorney’s fees under IC §34-52-1-1 “because that

statute is not binding on this court under the Erie doctrine.” Williams v. State Farm Ins.

Co., 2011 WL 2111988, at *1 (N.D.Ind. 2011). I remain convinced 9 years later that

Indiana’s frivolous litigation statute is “procedural because it allows for the award of

fees based upon the conduct of the parties and the attorneys in filing and litigating the

claim, rather than on a claim’s underlying merits.” Id. at *2. Inapplicable in federal

court, IC ¶34-52-1-1 cannot provide a basis for Cintas to recover attorney’s fees.


                                             6
USDC IN/ND case 2:20-cv-00160-PPS-JPK document 28 filed 08/10/20 page 7 of 9


       Although Jupiter included Cintas’s prayer for “costs of collection” in its motion

to strike, both parties have neglected discussion of the authority for such an award. In

federal court the prevailing party is entitled to an award of the costs specified in 28

U.S.C. §1920. Costs associated with collection of the judgment are not within the

statutory list. Because the analysis is that simple, even in the absence of adequate

treatment by the parties, I will strike the prayer for costs of collection along with the

prayer for attorney’s fees.

Jupiter’s Challenges to Cintas’s Counterclaim to Jupiter’s Counterclaim

       Jupiter responded to Cintas’s complaint by filing an answer and affirmative

defenses [DE 13] and a separate counterclaim [DE 14]. Jupiter’s counterclaim

introduces a new piece to the backdrop of the litigation, namely the separate agreement

between the parties applicable to Jupiter’s Beech Bottom, West Virginia facility.

Jupiter’s counterclaim alleges that in 2019 it discovered that for years Cintas had been

over-charging for uniform rental in Hammond in a number of ways, that there were

billing discrepancies relating to the Beech Bottom location as well, and that Cintas owed

Hammond more than $500,000 in refunds for overpayments. [DE 14 at ¶¶52-56, ¶63,

¶87-88.] The counterclaim contains four counts – Count I seeking a declaratory

judgment that the Hammond agreement is unenforceable and Jupiter has no further

obligations under it, Count II seeking the same declaratory judgment as to the Beech

Bottom agreement, Count III alleging Cintas’s breach of the Hammond agreement, and

Count IV alleging fraud.


                                              7
USDC IN/ND case 2:20-cv-00160-PPS-JPK document 28 filed 08/10/20 page 8 of 9


       In response to Jupiter’s counterclaim, Cintas filed a counterclaim of its own,

based on the Beech Bottom agreement and mirroring Counts I, II and III of Cintas’s

original complaint – breach of contract, quantum meruit (contract implied-in-fact) and

quantum meruit (contract implied-in-law). Jupiter has now challenged Cintas’s

counterclaim-to-the-counterclaim by a separate motion to strike or to partially dismiss.

Jupiter first contends that Cintas’s counterclaim “should be stricken, with leave to file

an amended complaint, in order to effectuate a more orderly proceeding and to avoid

jury confusion.” [DE 24 at 1.] Jupiter does not suggest that a counterclaim-to-a-

counterclaim is not permitted under the applicable rules of procedure, but that having

two counterclaims is potentially confusing to a jury and that if Cintas is required

instead to amend its complaint to add the Beech Bottom claims, Jupiter can file an

omnibus motion to dismiss.

       This last bit previews that Jupiter goes on in its motion to make the same

arguments against the quantum meruit claims and the prayer for attorney’s fees and

collection costs as it made in its earlier motion against the original complaint. [There is

no challenge about arbitration because as I previously noted Cintas’s counterclaim does

not invoke the Beech Bottom agreement’s arbitration clause.] I see no advantage in an

omnibus motion addressing an omnibus complaint, because I am ready to rule on both

existing motions now. As far as potential jury confusion, I acknowledge that a

counterclaim-to-a-counterclaim is an unwieldy creature, but it is not an untamable one.

If all the parties’ claims are ultimately presented to a jury, Cintas’s claims can be


                                              8
USDC IN/ND case 2:20-cv-00160-PPS-JPK document 28 filed 08/10/20 page 9 of 9


described as Cintas’s Hammond claims and Cintas’s Beech Bottom claims, without

causing undue perplexity. The motion to strike Cintas’s counterclaim will be denied,

and the remainder of Jupiter’s motion will be granted and denied analogously to my

ruling on Jupiter’s first motion – that is, by denying dismissal of the quantum meruit

claims and by striking the prayer for attorney’s fees and costs of collection, all for the

reasons previously explained.

       ACCORDINGLY:

       Defendant Jupiter Aluminum Corporation’s Partial Motion to Dismiss and Strike

Plaintiff Cintas Corporation’s Complaint [DE 11] is GRANTED IN PART in that the

Demand for Arbitration in Count IV and the prayers for attorney’s fees and costs of

collection are DISMISSED. In all other respects, the motion is DENIED.

       Defendant Jupiter Aluminum Corporation’s Motion to Strike Cintas

Corporation’s Counterclaim [DE 24] is DENIED. Jupiter’s Motion in the Alternative to

Partially Dismiss Cintas Corporation’s Counterclaim [DE 24] is GRANTED IN PART in

that the prayers for attorney’s fees and costs of collection are DISMISSED, but is

otherwise DENIED.

       SO ORDERED.

       ENTERED: August 10, 2020.             /s/ Philip P. Simon
                                           UNITED STATES DISTRICT JUDGE




                                              9
